Citation Nr: 0630180	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-37 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for depressive disorder for the period prior to 
December 6, 2005.

2.   Entitlement to a disability rating in excess of 30 
percent for depressive disorder for the period subsequent to 
December 5, 2005.

3.   Entitlement to a compensable disability rating for low 
back strain for the period prior to November 7, 2005.

4.  Entitlement to a disability rating in excess of 10 
percent for low back strain with degenerative disc disease 
for the period subsequent to November 6, 2005.

5.  Entitlement to a compensable disability rating for a 
right shoulder strain.





REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 2000 
to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.  That rating decision granted service connection 
for depression, right shoulder strain, and low back strain.  
The veteran disagreed with the initial disability ratings 
assigned for each disability.  The claim has subsequently 
been transferred to the San Juan, Puerto Rico RO.


FINDINGS OF FACT

1.  For the period of time prior to December 6, 2005, the 
veteran's service-connected depressive disorder was 
manifested by:  depressed mood, anxiety, poor sleep, poor 
appetite, social isolation, and rumination about lost 
friends; he had a Global Assessment of Functioning Scale 
(GAF) score of 50. 

2.  For the period of time subsequent to December 5, 2005, 
the veteran's service-connected depressive disorder was 
manifested by:  depressed mood, constricted affect, and poor 
sleep; he has a Global Assessment of Functioning Scale (GAF) 
score of 70.

3.  Prior to November 7, 2005, the veteran's service-
connected lumbar strain was manifested by:  flexion to 90 
degrees; extension to 30 degrees; lateral flexion to 30 
degrees, bilaterally; and rotation to 45 degrees, 
bilaterally.

4. Subsequent to November 6, 2005, the veteran's service-
connected lumbar strain with degenerative disc disease was 
manifested by:  flexion to 65 degrees with pain beginning at 
55 degrees; extension to 30 degrees; lateral flexion to 30 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.

5.  At no period of time has the veteran's service-connected 
low back disorder been manifested by:  severe recurring 
attacks of intervertebral disc pain; complete bony fixation 
of the spine, or by any pronounced and persistent neurologic 
symptoms.  

6.  The veteran's service-connected  right shoulder strain is 
not manifested by any limitation of motion or limitation of 
function.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and not 
in excess thereof, for depressive disorder, for the period of 
time prior to December 6, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.130 and Diagnostic Code 9434 (2006).  

2.  The criteria for a disability rating in excess of 30 
percent for a depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2006).  

3.  The criteria for a compensable disability rating for low 
back strain for the period of time prior to November 7, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5237 (2006).

4.  The criteria for a 20 percent disability rating, and not 
in excess thereof, for low back strain with degenerative disc 
disease have been met as of November 7, 2005.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Codes 5237, 5243 (2006).

5.  The criteria for a compensable disability rating the 
service-connected right shoulder strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5024, 5201, 5203 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
June 2004 satisfied the duty to notify provisions.  The 
veteran's service medical records, and VA records have been 
obtained and he has been accorded Compensation and Pension 
examinations for disability evaluation purposes.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  Moreover, the evidence of record indicates that the 
veteran's only treatment for his service-connected 
disabilities is at VA medical facilities and the current 
treatment records have been obtained.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2006).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; and VA medical treatment 
records and examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the veteran's claims of an 
increased disability ratings for his service-connected 
psychiatric, right shoulder, and low back disabilities.  

II.  Depressive Disorder

Service connection for a depressive disorder was awarded 
effective upon the veteran's separation from active service 
in May 2004.  A 10 percent disability rating was assigned.  
In December 2005, the most recent VA Compensation and Pension 
examination of the veteran was conducted and the disability 
rating of his service-connected depressive disorder was 
increased to 30 percent effective the date of this 
examination.  The veteran claims that his service-connected 
depressive disorder is more severe than reflected by the 
disability ratings assigned, for the periods of time in 
question.  

In May 2005, a VA Compensation and Pension psychiatric 
examination of the veteran was conducted.  He reported having 
poor sleep along with feelings of depression and anxiety 
stemming from events experienced during his tour of duty in 
Iraq.  He also reported having poor appetite and ruminating 
about lost friends.  The diagnosis was major depression.  A 
Global Assessment of Functioning Scale (GAF) score of 50.  
The GAF score reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF of 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  The Board notes that the 
symptoms indicated in the narrative of the examination report 
do not support the assignment of a GAF as low as 50.  There 
was no evidence of suicidal ideation on examination and no 
indication of total social isolation.  

In December 2005, the most recent VA examination of the 
veteran was conducted.  The examiner noted that the veteran 
was receiving medication to treat his sleep disturbance and 
that he was receiving psychotherapy.  He reported current 
studies as a university student with a "B" average, and 
that he had been employed as a security guard.  He was alert 
and oriented with fair attention and memory.  Mood was 
depressed and affect was constricted.  He exhibited good 
impulse control and there was no evidence of suicidal or 
homicidal ideation.  The diagnosis was depressive disorder 
and a GAF score of 70 was assigned.  A GAF of 70 is 
indicative of some mild symptoms such as depressed mood and 
mild insomnia or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

The veteran's service-connected anxiety disorder is rated 
under Diagnostic Code 9434.  A 10 percent disability rating 
contemplates

occupational and social impairment 
due to mild or transient symptoms 
which decreased work efficiency and 
ability to perform occupational tasks 
only during periods of significant 
stress or symptoms controlled by 
continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9434.  The 30 percent 
disability rating contemplates 

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

Id.  A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

The evidence of record supports the assignment for a 30 
percent disability rating for the veteran's depressive 
disorder for the period of time prior to December 6, 2005.  
The evidence provided by the May 2004 VA examination shows 
that the veteran's depressive disorder was manifested by poor 
sleep along with feelings of depression and anxiety along 
with a GAF score of 50.  This meets the criteria for the 
assignment of a 30 percent disability rating.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected depressive disorder for any 
period of time at issue.  The evidence of record shows that 
the veteran's service-connected depressive disorder is 
manifested by depression and anxiety.  He also has sleep 
disturbance which is adequately treated with medication.  On 
the most recent VA examination in December 2005 a GAF score 
of 70 was assigned.  There is no evidence of record which 
reveals that the veteran's psychiatric symptoms meet any of 
the criteria which would warrant the assignment of a 
disability rating in excess of 30 percent.  Specifically, 
there is no evidence of impaired memory or judgment which are 
related to the service-connected psychiatric disability.  
Moreover, the evidence of record reveals that the veteran's 
psychiatric symptoms have been essentially stable since 
separation from service, or have actually improved based upon 
the assigned GAF scores.  Accordingly, a disability rating in 
excess of 30 percent for the service-connected depressive 
disorder for any period of time at issue must be denied.  

III.  Low Back Disability

In May 2004 a VA Compensation and Pension examination of the 
veteran's spine was conducted.  The veteran reported a 
history of onset of low back pain after lifting equipment 
during service.  Physical examination revealed no evidence of 
tenderness.  Range of motion testing of the lumbar spine was 
conducted and revealed flexion to 90 degrees; extension to 30 
degrees; lateral flexion to 30 degrees, bilaterally; and 
rotation to 45 degrees, bilaterally.  There was no evidence 
of discomfort, loss of mobility, or pain on motion.  The 
diagnosis was chronic lumbar strain.  

In November 2005, the most recent VA examination of the 
veteran was conducted.  The veteran reported having episodes 
of back symptom flare-ups for 3 days approximately every 
three months.  Mild pain on motion was noted but there was no 
evidence of spasm, tenderness or weakness.  Range of motion 
testing revealed:  flexion to 65 degrees with pain beginning 
at 55 degrees; extension to 30 degrees; lateral flexion to 30 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  Magnetic Resonance Imaging (MRI) examination 
revealed degenerative disc disease at L5-S1 and the examining 
physician related this disability to the low back strain 
during service.  

The veteran's service-connected low back disability is rated 
under Diagnostic Code 5237 for lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).  The rating schedule 
provides a general rating formula for diseases and injuries 
of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

Diagnostic Code 5243 is used to evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2006). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The preponderance of the evidence is against the veteran's 
claim for a compensable disability rating for his service-
connected low back disability for the period of time prior to 
November 7, 2005.  Simply put, the findings from the 2004 VA 
examination do not show that the veteran met any of the 
rating criteria for a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 and General Rating 
Formula for Diseases and Injuries of the Spine, (2006).  The 
findings of this examination report reveal that he had good 
range of motion of the lumbar spine with no pain on motion or 
neurologic symptoms.  Accordingly, a compensable disability 
rating must be denied.  

The evidence of record supports the assignment of a 20 
percent disability rating for the service-connected low back 
disorder effective November 7, 2005, the date of the most 
recent VA examination.  The findings of this examination 
reveal that the veteran has forward flexion to 65 degrees 
with pain beginning at 55 degrees.  With pain beginning at 55 
degrees, this most nearly approximates the criteria for a 20 
percent rating requiring forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees.  The evidence is against the assignment of a 
disability rating in excess of 20 percent as it does not show 
any ankylosis of the lumbar spine, or limitation of forward 
flexion to less than 30 degrees.  Moreover, while the veteran 
has a current diagnosis of degenerative disc disease there is 
no evidence showing that he suffers from any incapacitating 
episodes.  Accordingly, the evidence supports the assignment 
of only a 20 percent disability rating.  

IV.  Right Shoulder Strain

The veteran is service-connected for a right shoulder strain 
incurred during a lifting injury during active service.  In 
May 2004, a VA examination of the veteran was conducted.  The 
veteran reported residual discomfort of the right shoulder 
with repetitive motion, lifting, and use of the right arm 
above the head.  X-ray examination of the right shoulder was 
normal.  Physical examination did not reveal any weakness, 
tenderness, edema, swelling, instability, effusion, or pain 
on motion of the right shoulder.  Range of motion testing of 
the right shoulder revealed:  forward flexion to 180 degrees, 
abduction to 180 degrees, and both internal and external 
rotation of to 90 degrees.  The Board notes that these ranges 
of motion are normal.  38 C.F.R. § 4.71 Plate I (2006).  
There is no evidence in the veteran's VA medical treatment 
records of any subsequent complaints of, or treatment for, 
right shoulder symptoms.  

The veteran's service-connected right shoulder strain is 
rated at a noncompensable (0%) disability rating Diagnostic 
Codes 5024 and 5203.  Diagnostic Code 5024 rated 
tenosynovitis and instructs that it is rated on the basis of 
limitation of motion of the body part affected as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024.  

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint or joints involved.  
The Diagnostic Code pertaining to limitation of motion the 
arm (shoulder) is contained in 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The minimum assignable rating is 20 percent for 
when the arm is limited to shoulder level, 90 degrees.  In 
the present case the medical evidence of record clearly shows 
that the veteran's range of motion of the right shoulder is 
normal with full flexion and abduction to 180 degrees.  
Accordingly, he does not meet the criteria for a compensable 
disability rating based on limitation of motion.  

Diagnostic Code 5203 rates shoulder disabilities on the basis 
of impairment of the clavicle or scapula.  However, 
compensable disability ratings under this Diagnostic Code 
contemplate malunion or nonunion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203. The x-ray evidence of record reveals a 
normal right shoulder without any evidence of abnormality.  
Accordingly, the veteran does not meet the criteria for a 
compensable disability under this Diagnostic Code.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected right shoulder strain.  The evidence of record 
reveals that the veteran has normal range of motion of the 
right shoulder with no evidence of any abnormality.  
Accordingly, he does not meet any rating criteria which would 
permit the assignment of a compensable disability rating and 
the claim must be denied.  

V.  Conclusion

The Board is required to consider the effect of pain and 
weakness when rating a service connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability ratings assigned.  The Board has 
considered the veteran's claim for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
This has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of those noted in the sections above, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating of 30 percent, and not in excess thereof, 
is granted for depressive disorder, for the period of time 
prior to December 6, 2005, subject to the law and regulations 
governing the payment of monetary awards.  

A disability rating in excess of 30 percent for depressive 
disorder is denied.  

A compensable disability rating for low back strain for the 
period prior to November 7, 2005, is denied.

An increased rating of 20 percent, and not in excess thereof, 
is granted for low back strain with degenerative disc 
disease, effective November 7, 2005, subject to the law and 
regulations governing the payment of monetary awards.  

A compensable disability rating for right shoulder strain is 
denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


